Citation Nr: 1621452	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to March 1969; March 1969 to July 1973; and from April 1980 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2013; a statement of the case was issued in July 2014; and a substantive appeal was received in July 2014.   


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  The Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.    The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2012 letter, the RO satisfied VA's duty to notify the Veteran.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in April 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed the relevant evidence.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board notes that the service treatment records fail to reflect any findings of hearing loss or tinnitus.  The Veteran underwent numerous audiologic examinations during service; and the Board notes the following puretone thresholds:

Right ear:




HERTZ



500
1000
2000
3000
4000
C-file
Oct. 1965
0
0
0
NT
5
STRs #1: p. 52
Apr. 1969
5
5
5
5
5
STRs #2: p. 3
Oct. 1970
20
15
10
15
10
STRs #2: p. 4
Sept. 1972
15
15
15
15
10
STRs #3: p. 11
Apr. 1975
5
10
5
15
10
STRs #3: p. 7
May 1977
0
0
0
10
0
STRs #1: p. 14
Nov. 1977
0
0
15
10
0
STRs #1: p. 46
Apr. 1978
0
0
0
0
0
STRs #1: p. 45
May 1979
0
0
5
5
5
STRs #1: p. 42
Feb. 1980
5
5
5
15
10
STRs #1: p. 41
Feb. 1981
5
5
10
15
5
STRs #1: p. 26
June 1981
15
5
5
15
15
STRs #1: p. 31
Feb. 1983
5
5
10
10
5
STRs #1: p. 34
Apr. 1984
5
15
10
10
10
STRs #1: p. 21
May 1985
5
5
15
10
15
STRs #1: p. 8

Left ear:




HERTZ



500
1000
2000
3000
4000
C-file
Oct. 1965
0
0
0
NT
0
STRs #1: p. 52
Apr. 1969
10
5
5
5
5
STRs #2: p. 3
Oct. 1970
30
25
5
15
10
STRs #2: p. 4
Sept. 1972
25
5
10
15
15
STRs #3: p. 11
Apr. 1975
10
5
5
5
5
STRs #3: p. 7
May 1977
0
0
0
5
0
STRs #1: p. 14
Nov. 1977
5
0
0
15
10
STRs #1: p. 46
Apr. 1978
15
0
0
5
0
STRs #1: p. 45
May 1979
10
0
5
5
5
STRs #1: p. 42
Feb. 1980
10
10
5
15
15
STRs #1: p. 41
Feb. 1981
10
5
5
15
10
STRs #1: p. 26
June 1981
5
5
5
15
10
STRs #1: p. 31
Feb. 1983
10
5
5
10
15
STRs #1: p. 34
Apr. 1984
5
0
5
10
15
STRs #1: p. 21
May 1985
15
5
10
15
15
STRs #1: p. 8

The service treatment records also reflect that the Veteran completed Reports of Medical History in September 1972 and May 1985 (STRs # 3, pgs., 8-9; STRs # 1, p. 11).  In September 1972, the Veteran denied having had any ear, nose, or throat trouble.  In May 1985, he denied hearing loss as well as any ear, nose, or throat trouble.  He stated that the state of his health was "excellent."  

The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the service treatment records contained numerous hearing examinations throughout the Veteran's time in service.  Based on the examination findings, the examiner diagnosed the Veteran with sensorineural hearing loss.  She found that it was less likely than not that his hearing loss was related to service.  She noted that both the Veteran's entrance examination (October 1965) and separation examination (May 1985) showed normal hearing.  Furthermore, she noted that there was no significant threshold shift when age correction factors and test/retest reliability was considered.  She conceded that the Veteran sustained noise exposure in the form of aircraft and jet engines.  Nonetheless, the in-service examinations failed to reflect permanent hearing loss or a significant threshold shift.

In the Veteran's February 2012 claim, he stated that tinnitus began in service and that it continues to this day.  

With regards to tinnitus, the Veteran reported that he first noticed ringing in his ears sometime in the early 1980s.  He did not correlate the onset of tinnitus to his time in combat in Vietnam or to a specific acoustic trauma event.  The examiner noted that there were no complaints of tinnitus in the service treatment records.  She found that it was less likely than not that the Veteran's tinnitus was the result of in-service noise exposure.  She stated that tinnitus caused by acoustic trauma occurs at the time of trauma and is secondary to hearing loss.  She once again noted that there was no evidence of hearing loss during military service.   

The Veteran submitted an August 2104 VA Form 9.  The Board notes that the issues were already on appeal since the Veteran already submitted a VA Form 9 in July 2014.  Nonetheless, in the August 2014 Form 9, the Veteran stated that "I concede that nowhere in my [service treatment records] does it show any major shift in my hearing from entry to separation."  With regards to tinnitus, he stated that tinnitus is not necessarily linked to hearing loss.  Moreover, he noted that there were no complaints of tinnitus in service; but stated that the military mentality of the time which was "sucking it up" and moving on without making any complaints.  

Analysis

Hearing loss

In support of his claim for service connection the Veteran stated in his August 2014 Form 9, that hearing loss began in service.    

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first element of service connection.  He has been diagnosed with sensorineural hearing loss.  Consequently, he has a current disability.

The Board also finds that the Veteran has satisfied the second element of service connection.  The Board notes that for the Veteran's three periods of service, his MOS was either Aircraft Maintenance Specialist or Jet Aircraft Mechanic (VBMS, 2/17/12, 12/5/14).  Consequently, the Board finds that the Veteran was exposed to excessive noise.

It is the third element of service connection in which the Veteran's claim falls short.  The service treatment records contain no findings attributed to hearing loss.  Consequently, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes the gap of almost 3 decades between the Veteran's separation from service (December 1985) and the first documented diagnosis of hearing loss (April 2013).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  As noted, in his August 2014 Form 9, the Veteran stated that his hearing loss began during service.  However, he did not make a similar contention in his February 2012 claim.  Instead, he only stated that tinnitus began in service and had continued "to this day."  He made no such contention in regards to hearing loss.  Moreover, in his August 2014 Form 9, he admitted that "nowhere in my [service treatment records] does it show any major shift in my hearing from entry to separation."  Finally, the Board notes that in May 1985, he completed a Report of Medical History in which he stated that his health was "excellent" and in which he explicitly denied having had hearing loss.    

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the Veteran underwent a VA examination in April 2013.  The examiner concluded that the Veteran's hearing loss was less likely than not related to service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale that included consideration of the Veteran's normal hearing at separation from service.  The examiner also fully considered the fact that there was no significant threshold shift during service.  Finally, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current hearing loss is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

The Board notes that tinnitus is a subjective symptom that is unable to be verified with objective findings.  Consequently, there are no such objective findings in the service treatment records.  Moreover, there are no complaints of tinnitus during service.

However, the Board notes the Veteran's exposure to excessive noise during service.  Moreover, the Board notes that the Veteran has consistently stated that his tinnitus began during service and has continued to this day.  As noted above, the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Veteran also finds the Veteran's statements to be credible.  

Based on the forgoing, the Board finds that service connection for tinnitus is warranted as it was incurred coincident with service. 

The Board recognizes that the April 2013 VA examiner rendered an opinion that weighed against the claim.  However, her rationale was based in part on the contention that tinnitus is secondary to hearing loss.  The Veteran pointed out that while there is often a correlation between hearing loss and tinnitus, that this is not always the case.  The Board recognizes that the Veteran could very well have experienced tinnitus during service despite not having had any hearing loss during that time.  

In any case, the Board finds that the evidence is at least in equipoise, and that service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  




______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


